Name: Decision of the Board of Governors of 13 May 1981 amending the Statute of the European Investment Bank with respect to adoption of the ECU as the Bank's unit of account
 Type: Decision
 Subject Matter: monetary relations;  EU institutions and European civil service
 Date Published: 1981-10-30

 30.10.1981 EN Official Journal of the European Communities L 311/1 DECISION OF THE BOARD OF GOVERNORS of 13 May 1981 amending the Statute of the European Investment Bank with respect to adoption of the ECU as the Bank's unit of account THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, considering that, in accordance with the Treaty of 10 July 1975 amending certain provisions of the Protocol on the Bank's Statute, the Board of Governors, acting unanimously on a proposal from the Board of Directors, may amend the definition of the unit of account and the method of converting sums expressed in units of account into national currencies and vice versa, having regard to its decision of 30 December 1977, having regard to Articles 4 and 7 of the Statute, having regard to the proposal from the Board of Directors of 31 March 1981, UNANIMOUSLY DECIDES THAT: 1. The second paragraph of Article 4 (1) of the Bank's Statute defining the unit of account shall be amended to read as follows: The unit of account shall be defined as being the ECU used by the European Communities. 2. The method of calculating the Bank's unit of account mentioned in its Decision of 30 December 1977 shall be revoked. 3. This decision shall take effect from 1 January 1981. 4. This decision shall not prejudice decisions taken by the Board of Governors pursuant to the third paragraph of Article 4 (1) and Article 7 (4) of the Bank's Statute. By the Board of Governors Chairman G. FITZGERALD Secretary E. GREPPI